DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicants’ response, filed 8/8/22, has been entered in its entirety. Claims 1-8 and 10-22 are pending and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Brown on 8/18/22 and 8/22/22.
The application has been amended as follows: 
In the Claims:
In claim 1, line 14, after “through a port and then along“ the following was inserted -- a flow bore of --.
In claim 1, line 16, after “at least one of the one or more inserts“ the following was deleted “protrudes from one of the ports into the interior cavity” and the following was inserted -- extends from within one of the ports and protrudes into the flow bore of the interior cavity --.
In claim 20, line 15, after “through a port and then along“ the following was inserted -- a flow bore of --.
In claim 20, line 17, after “at least one of the one or more inserts“ the following was deleted “protrudes from one of the ports into the interior cavity” and the following was inserted -- extends from within one of the ports and protrudes into the flow bore of the interior cavity --.

Allowable Subject Matter
Claims 1-8 and 10-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/22/2022